In a contract action in which plaintiff recovered a judgment, entered December 8, 1976, in the total sum of $16,717.65, plaintiff appeals from an order of the Supreme Court, Kings County, dated December *6776, 1979, which granted defendants’ motion to compel it to execute and deliver a satisfaction of judgment to defendants. Order reversed, on the law, with $50 costs and disbursements, and defendants’ motion denied. Absent consideration, an oral agreement to discharge a judgment by acceptance of a sum less than the face value of the judgment is unenforceable under section 15-501 of the General Obligations Law. Acceptance of the smaller payment pursuant to said agreement, will neither satisfy the judgment nor be grounds for compelling the judgment creditor to execute and deliver a satisfaction piece (see Amity Plumbing & Heating Supply Corp. v Island Park Plumbing & Heating Corp., 51 AD2d 988; Matter of King Metal Prods. v Workmen’s Compensation Bd., 20 AD2d 565). Damiani, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.